Name: COMMISSION REGULATION (EC) No 1781/97 of 15 September 1997 on applications for import licences for rice and broken rice submitted in the first five working days of September 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  EU finance
 Date Published: nan

 L 252/24 I EN Official Journal of the European Communities 16 . 9 . 97 COMMISSION REGULATION (EC) No 1781/97 of 15 September 1997 on applications for import licences for rice and broken rice submitted in the first five working days of September 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administra ­ tion of certain tariff quotas for imports of rice and broken rice ('), as amended by Commission Regulation (EC) No 1 1 2/97 (2), and in particular Article 5 (2) thereof, Whereas, pursuant to Article 5 (2) of Regulation (EC) No 1522/96, the Commission must decide within 10 days of the closing date for the submission of licence applications the extent to which applications can be granted and must fix the available quantities for the following tranche; Whereas, in the light of the quantities for which applica ­ tions are submitted during the first five working days of September 1997 and the quantities available, licences may be issued for all the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 1 . Reduction coefficients to be applied to quantities covered by applications for import licences submitted for rice and broken rice pursuant to the arrangements provided for in Regulation (EC) No 1522/96 in the first five working days of September 1997 and which have been notified to the Commission , shall be as laid down in the Annex hereto . 2 . The quantity available under the quota laid down in Article 2 ( 1 ) (a) of Regulation (EC) No 1522/96 for October 1997 shall be 9 707 tonnes for all countries. Article 2 This Regulation shall enter into force on 16 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 190 , 31 . 7 . 1996, p . 1 . 2 OJ L 20 , 23 . 1 . 1997, p . 23 . 16 . 9 . 97 EN Official Journal of the European Communities L 252/25 ANNEX Article 5 (2) of Regulation (EC) No 1522/96 Reduction coefficient to be applied to the quantities applied for: (a) Quota referred to in Article 2 ( 1 ) (a), wholly-milled and semi-milled rice falling within CN code 1006 30 Origin Percentagereduction USA  Thailand 0 Australia 0 Other countries 0 (b) Quota referred to in Article 2 ( 1 ) (b), husked rice falling within CN code 1006 20 Origin Percentagereduction Australia 0 USA  Thailand 0 Other countries 0 (c) Quota referred to in Article 2 ( 1 ) (c), broken rice falling within CN code 1006 40 00 Origin Percentagereduction Thailand 0 Australia 0 Guyana 0 USA 0 Other countries 0